                       Case 18-19441-EPK        Doc 1264      Filed 09/16/19        Page 1 of 3




         ORDERED in the Southern District of Florida on September 16, 2019.




                                                                   Erik P. Kimball, Judge
                                                                   United States Bankruptcy Court
_____________________________________________________________________________
                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION

        In re:                                                          CASE NO. 18-19441-EPK

        160 ROYAL PALM, LLC,                                             CHAPTER 11

              Debtor.
        _________________________/

         ORDER REGARDING MOTIONS FOR PROTECTIVE ORDER AND CONTINUING
          PRELIMINARY HEARINGS ON MOTIONS TO COMPROMISE CONTROVERSY

                 On September 12, 2019, the Court held a preliminary hearing to consider four (4) motions

        for protective order (the “Motions”) filed by 160 Royal Palm, LLC (the “Debtor”) [ECF No. 1124],

        Renato Fernando Botelho [ECF Nos. 1129 and 1144], and a number of claimants who identify

        themselves as the Initial 43 EB-5 Creditors [ECF No. 1158]. Each of these motions seeks a

        protective order with regard to discovery served by KK-PB Financial, LLC (“KK-PB”).

                 For the reasons stated on the record, the Court ORDERS as follows:

                 1.     Not later than 4:00 p.m. on Friday, September 27, 2019, counsel for each of the

        Debtor, Mr. Botelho, the Initial 43 EB-5 Creditors, and KK-PB, shall meet in person, for a

        minimum of two hours unless full written agreement is executed by relevant counsel prior to the


                                                     Page 1 of 3
               Case 18-19441-EPK           Doc 1264       Filed 09/16/19       Page 2 of 3



expiration of that time, at the offices of counsel for the Debtor or in a conference room at the

United States Bankruptcy Court, 1515 North Flagler Drive, 8th Floor, West Palm Beach, Florida (the

location to be selected by counsel for the Debtor), in a good faith attempt to negotiate resolution of

the Motions. Counsel for the Debtor shall prepare a sign-in sheet with spaces for the name, firm

affiliation, and client for each participant, and each participant shall fill in the appropriate

information.

        2.      On the business day following the conference required by paragraph 1 of this Order,

counsel for the Debtor shall file a brief statement, referencing this Order, attaching a copy of the

sign in sheet, and indicating only whether or not each of the Motions was fully resolved. The

statement need not provide any further detail. If any Motion is fully resolved by written agreement

executed by relevant counsel, the parties shall submit an agreed order no later than October 2, 2019.

        3.      Except to the extent fully resolved by an agreed order submitted pursuant to

paragraph 2 of this Order, the Court will hold a continued hearing to consider the Motions and

responses thereto, commencing at 9:30 a.m. on Friday, October 4, 2019, at the United States

Bankruptcy Court, 1515 North Flagler Drive, 8th Floor, Courtroom B, West Palm Beach, Florida

33401. The Court has reserved until 4:00 p.m. for the hearing. At the continued hearing, the Court

will consider argument of the parties one discovery request at a time and will rule on the relevant

Motion with regard to each discovery request in series. The parties are advised that the Court may

award monetary and/or other sanctions against the losing party with regard to each individual

discovery request.

        4.      The preliminary hearings on three (3) motions to compromise controversy [ECF

Nos. 1050, 1073, and 1127] currently scheduled on September 19, 2019 are continued to 10:30 a.m.

on October 17, 2019, at the United States Bankruptcy Court, 1515 North Flagler Drive, 8th Floor,




                                                Page 2 of 3
                 Case 18-19441-EPK               Doc 1264         Filed 09/16/19         Page 3 of 3



Courtroom B, West Palm Beach, Florida 33401. At that time, the Court will determine whether

such motions should be set for evidentiary hearing and schedule the same.

                                                          ###


Copy to:

Philip J Landau, Esq.

Philip J Landau, Esq. is directed to serve a conformed copy of this order on all appropriate parties and file a certificate
of service with the Court.




                                                       Page 3 of 3
